DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 
Claim Rejections - 35 USC § 102 – Anticipation 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Allred et al. (US 2005/0186150).
Allred et al. disclose dental bleaching devices comprising a barrier layer and a dental bleaching composition. The bleaching compositions may comprise a polyvinylpyrrolidone (paragraph 0076) and hydrogen peroxide bleaching agent (paragraph 0073). The compositions may be a gel or a substantially solid (Abstract). Examples of "substantially solid" bleaching compositions are those that are initially solid or that have the consistency of a highly viscous putty prior to use. Dental bleaching compositions, particularly those that are substantially solid, can be formulated so as to become more adhesive to teeth when moistened with saliva or water during use. Examples of barrier layers include those made of wax such as paraffin (paragraph 0060). A composition comprising carbamide peroxide, polyvinyl pyrrolidone and water was spread on a strip and dried into a substantially solid composition (EXAMPLE 1), 
Allred et al. anticipate the instant claims.

Claim Rejections - 35 USC § 103 – Obviousness 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allred et al. (US 2005/0186150).
arguendo and for the purposes of this rejection, the prior discloses compositions containing an adhesive comprising a combination of a peroxide bleaching agent and polyvinyl pyrrolidone on a backing strip. Together these would provide a device as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  


2) Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2004/0241110). 
Lee discloses jelly tooth whitening patches comprising peroxide. The jelly-type tooth-bleaching patch comprises a film, an adhesive applied on the film, and a moisture-
The prior discloses compositions containing an adhesive comprising a combination of a peroxide bleaching agent and polyvinyl pyrrolidone on a backing strip. Together these would provide a device as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,295,619. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they disclose a dental compositions comprising a backing material, poly-2-ethy-2-oxazoline and peroxide in the form of a gelatinous compound. The instant claims differ from the patented claims insofar as the patented claims recite a specific polymer, poly-2-ethy-2-oxazoline whereas the instant claims recite poly-2-ethy-2-oxazoline and polyvinyl pyrrolidone. The instant claims are obvious over the patented claims. 

2) Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,646,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they disclose a dental compositions comprising a backing material, poly-2-ethy-2-oxazoline and peroxide in the form of a gelatinous compound. The instant claims differ from the patented claims insofar as the patented claims recite a specific polymer, poly-2-ethy-2-oxazoline whereas the instant claims recite poly-2-ethy-2-oxazoline and polyvinyl pyrrolidone. The instant claims are obvious over the patented claims. 

3) Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,789,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they disclose a dental compositions comprising a backing material, poly-2-ethy-2-oxazoline and peroxide in the form of a gelatinous compound. The instant claims differ from the patented claims insofar as the patented claims recite a specific polymer, poly-2-ethy-2-oxazoline whereas the instant claims recite poly-2-ethy-2-oxazoline and polyvinyl pyrrolidone. The instant claims are obvious over the patented claims. 

4) Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-13 of copending Application No. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


5) Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of USP 10,603,259 in view of Sun et al. (US 2009/0130624). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite dental treatment systems comprising poly-2-ethy-2-oxazoline or polyvinyl pyrrolidone. The instant claims are obvious over the patented claims. 



Conclusion
Claims 1-2 are rejected.
	No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612